                           UNITED STATES DISTRICT COURT

                             FOR THE DISTRICT OF IDAHO


                                                   Case No. 1:18-cv-00397-BLW

  In re:
                                                   ORDER ADOPTING REPORT
  RYAN CLIFFORD BRADFORD and                       AND RECOMMENDATION
  JUDY KAY BRADFORD, dba
  PITCHFORK CATTLE CO.,
                         Debtors.

  RYAN CLIFFORD BRADFORD and
  JUDY KAY BRADFORD, dba
  PITCHFORK CATTLE CO.,

           Plaintiffs,

                  v.

  BANK OF EASTERN OREGON, a
  national banking association,

           Defendant.


       On January 3, 2019, this Court granted Plaintiffs’ motion for withdrawal of the

reference once this adversary proceeding was ready for trial. The Court instructed the

bankruptcy court to “preside over all pretrial matters in this case, including discovery and

pretrial conferences, and resolve routine and dispositive motions, including the pending

Motion to Transfer Venue.” See Jan. 3, 2019 Order, Dkt. 13.

       Shortly after the Court entered this order, on January 9, 2019, the bankruptcy court

dismissed the underlying bankruptcy case. See Dkt. 346, in Bankr. Case No. 17-01571-




ORDER ADOPTING REPORT & RECOMMENDATION - 1
TLM. The bankruptcy court recommends that this Court dismiss this adversary proceeding

without prejudice and deny the pending motion to transfer venue as moot. Neither party

has objected to this recommendation.

      The Court agrees with the bankruptcy court’s recommendation for the reasons

stated in the report and recommendation. Accordingly,

                                       ORDER

      IT IS ORDERED that:

      (1) The Court ADOPTS, in full, the bankruptcy court’s Report and

          Recommendation (Dkt. 15).

      (2) This adversary proceeding is DISMISSED WITHOUT PREJUDICE.

      (3) The pending motion to transfer venue (Dkt. 4) is DEEMED MOOT.

                                               DATED: March 27, 2019


                                               _________________________
                                               B. Lynn Winmill
                                               U.S. District Court Judge




ORDER ADOPTING REPORT & RECOMMENDATION - 2
